DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu (US Pub. No. 2009/0111296 A1).
In regards to claim 1, Zhu teaches a positioning structure adapted for installing and fixing at least two storage devices having different sizes, wherein each of the storage devices has a plugging end and a fixing end opposite to the plugging end, the positioning structure comprising: a casing (5’, Fig. 4); a socket (4’), disposed on the casing, wherein the plugging end of the each of the storage devices (6’, 7’) is adapted to be plugged into the socket (e.g.; see Figs. 8 and 9); at least two position-limiting components (2’), protruding from the casing and located on a same side of the socket, wherein one of the position-limiting components keeps a first distance from the socket, and the other of the position-limiting components keeps a second distance greater than the first distance from the socket (see Fig. 4); and a fixing bracket (3’), detachably engaged with the position-limiting component keeping the first distance from the socket, so that the fixing end of the storage device having a smaller size is fixed to the fixing bracket (in Fig. 9), or the fixing bracket, detachably engaged with the position-limiting component keeping the second distance from the socket, so that the fixing end of the storage device having a bigger size is fixed to the fixing bracket (in Fig. 8).
In regards to claim 2, Zhu teaches each of the position-limiting components comprises two position-limiting protrusions (210’) disposed in pairs, and the each of the position-limiting protrusions has a position-limiting notch (214’) facing the socket.
In regards to claim 3, Zhu teaches the fixing bracket comprises two positioning wing portions (34’) disposed in pairs, and the two positioning wing portions are respectively engaged into two position-limiting notches (214’) of any one of the position-limiting components (via 37’).
In regards to claim 4, Zhu teaches each of the positioning wing portions (34’) has a positioning notch (defined by 36’ and 37’), two positioning notches of the two positioning wing portions cooperate with the two position-limiting notches (214’) of any one of the position-limiting components, and the two position-limiting protrusions (210’) of any one of the position-limiting components are respectively engaged into the two positioning notches of the two positioning wing portions (see Fig. 5).
In regards to claim 5, Zhu teaches the fixing bracket comprises a bearing portion (30’) and two positioning wing portions (34’), the two positioning wing portions protrude from both sides of the bearing portion, the fixing end of any one of the storage devices is adapted to be fixed to the bearing portion, and the two positioning wing portions are respectively engaged into two position-limiting notches (214’) of any one of the position-limiting components.
In regards to claim 7, Zhu teaches each of the position-limiting components (2’) comprises two position-limiting protrusions (210’) disposed in pairs, two position-limiting protrusions of the each of the position-limiting components comprise a first position-limiting protrusion and a second position-limiting protrusion, a plurality of first position-limiting protrusions of the position-limiting components are arranged along a first path, a plurality of second position-limiting protrusions of the position-limiting components are arranged along a second path, and the first path is parallel to the second path (see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US Pub. No. 2009/0111296 A1) in view of Chiang (US Pat. No. 8,098,497 B2).
In regards to claim 6, Zhu does not teach the fixing bracket further comprises a screw, locked into the bearing portion and locks the fixing end of any one of the storage devices.
Chiang teaches a fixing bracket comprising a screw (208), locked into a bearing portion (206) and locks the fixing end of any one of the storage devices (210a, 210b).
It would be obvious to one of ordinary skill in the art before the effective filing date to modify Zhu’s positioning post (35’) on the fixing bracket to comprise a screw, locked into the bearing portion and locks the fixing end of any one of the storage devices as taught by Chiang.  The motivation would have been as an alternative fastening member that provides a more tightened fit, since Chiang recognizes different types of fastening types (Col 3, Lines 32-38).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the PTO-892 for additional prior art related to applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631